 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 

     [ex10one2.jpg]

 
FINAL May 21








MASTER DISTRIBUTION AGREEMENT


as of 21 May 2009










between
ESK Ceramics GmbH & Co. KG
 
Max-Schaidhauf-Strasse 25
 
87437 Kempten
 
Germany
     
- hereinafter referred to as "ESK" -
           
and
Tiger-Tight Corp.
 
2200 Arthur Kill Road
 
Staten Island, New York 10309
         
- hereinafter referred to as "DISTRIBUTOR" -

 
 
 
 

 


     

Registered Office: Kempten, Germany
Local Court: Kempten HRA 8154
Executive Board / General Partner
ESK Ceramics Geschäftsführungs GmbH
Local Court: Kempten HRB 8408
Executive Board:
Dr. Peter Hartl
Clemens Kippes



 
Page 1 of 19
  [ex10one1.jpg]





 
 

--------------------------------------------------------------------------------

 
 

 

   [ex10one2.jpg]

 
 
Table Of Contents
PREAMBLE
4
1.
SUBJECT OF THE AGREEMENT - APPOINTMENT
4
2.
TERRITORY
5
3.
JOINT EFFORTS
5

 

 
3.1.
Product Specifications
5
 
3.2.
Product Line Expansion
5
 
3.3.
Exclusive Distribution
6
 
3.4.
Prompt Reporting
6

 
4.
CONFIDENTIALITY
6
5.
OPERATING REQUIREMENTS / PERFORMANCE
6

 

 
5.1.
Offices and Staffing
6
 
5.2.
Sales Plan
6
 
5.3.
Stock Plan
7

 
6.
SALES & MARKETING REQUIREMENTS AND FORECASTED PURCHASES
7

 

 
6.1
Proactive Sales and Marketing
7
 
6.2
Promotional Literature
7
 
6.3
Product Knowledge
7
 
6.4
Sales Calls
7
 
6.5
Lower Tier DISTRIBUTOR
8
 
6.6
Annual Purchase Forecast
8
 
6.7
Disparaging Remarks
8
 
6.8
Reports
8
 
6.9
Compliance with Applicable Statutes
8

 
7.
PRICE, TERMS AND CONDITIONS OF SALE
8

 

 
7.1
Price  and Availability Schedule
8
 
7.2
Terms and Conditions
9

 
8.
CREDIT AND FINANCIAL REQUIREMENTS
9

 

 
8.1
Payment Terms
9
 
8.2
Financial Condition
9
 
8.3
Product Shortages
10
 
8.4
Payment of Invoices
10
 
8.5
Remedies for Late Payment
10
 
8.6
Dispute Resolution under this Agreement
10
 
8.7
Product that Fails to Satisfy Product Specification
10

 
9.
ORDERS AND SHIPMENTS
10

 

 
9.1
Acknowledgement of Orders
10
 
9.2
Shipments
11
 
9.3
Limitation of Liability
11
 
9.4
DISTRIBUTOR’s Right to Refuse
11

 
10.
PRODUCT WARRANTY AND DISCLAIMER
11

 

 
10.1
Product Warranty
11
 
10.2
Warranty Disclaimer
11
 
10.3
Limitation of DISTRIBUTOR Authority to Bind ESK
12

 
11.
CHANGES IN PRODUCTS AND PARTS
12

 
 

   
 
Page 2 of 19
  [ex10one1.jpg]



 
 

--------------------------------------------------------------------------------

 
 
 

 

   [ex10one2.jpg]

 
 
12.
PRODUCT RETURNS
12
13.
PROMOTIONAL FUNDS
12
14.
INTELLECTUAL PROPERTY
12

 

 
14.1
Ownership
   
14.2
Use of Intellectual Property
12
 
14.3
Protection of Intellectual Property
12
 
14.4
Branding
13

 
15.
DURATION OF AGREEMENT/TERMINATION
13

 

 
15.1
Initial Term and Automatic Extensions
13
 
15.2
Advance Written Notice to Terminate Agreement
13
 
15.3
Special Termination Right
13
 
15.4
Termination for Cause
13
 
15.5
Limitation of Liability for Exercising Termination
14
 
15.6
DISTRIBUTOR’s Obligation to Pay for Delivered Purchase Orders
14
 
15.7
Return of Marketing Materials relating to the PRODUCT
14

 
16.
FORCE MAJEURE AND CONSEQUENTIAL DAMAGES
14

 

 
16.1
Valid Excuses for failure to perform
14
 
16.2
Limitation for Indirect Damages
15
 
16.3
Indemnification of Distributor
15
 
16.4
Indemnification of ESK
15

 
17.
RELATIONSHIP OF THE PARTIES
15
18.
ASSIGNMENT
16
19.
WAIVER
16
20.
NOTICES
16
21.
PARAGRAPH HEADINGS AND LANGUAGE INTERPRETATIONS
16
22.
EXECUTION OF AGREEMENT
17
23.
SEVERABILITY
17
24.
ENTIRE AGREEMENT
17
25.
COUNTERPARTS
17
26.
APPLICABLE LAW, FORUM FOR DISPUTES AND CONSENT TO JURISDICTION
17

 
APPENDIX 1
19
APPENDIX  2
19
APPENDIX  3
19
APPENDIX 4
19

 
 

 

   
 
Page 3 of 19
  [ex10one1.jpg]



 
 

--------------------------------------------------------------------------------

 
 
 

 

   [ex10one2.jpg]

 
 
Preamble


WHEREAS, ESK develops and manufactures ceramic powders and surface technologies
among its other activities; and


WHEREAS, ESK has developed a proprietary surface coating and the processes to
apply it (the “PROCESS“) and ESK has been producing and marketing washers and
shims thinner than 0,8 mm which are equipped with this surface coating for use
to prevent joint relaxation.


WHEREAS, ESK seeks to also produce and market washers and shims which are 0,8 mm
or more than 0,8 mm thick and which are equipped with this surface coating for
use to prevent joint relaxation (the “PRODUCTS”). For the avoidance of doubt,
washers and shims thinner than 0,8 mm shall not initially be considered to be
PRODUCTS. Customized geometries can be added to appendix 1 of the existing
agreement as PRODUCTS upon mutual agreement of the Parties. ESK will then submit
a pricing and availability schedule upon request within 10 working days.


WHEREAS, ESK wishes to co-operate with DISTRIBUTOR to enhance the promotion and
distribution of the PRODUCTS and providing services and ancillary support to
enhance the adoption and utilization of the PRODUCTS in the TERRITORY, as
defined hereinafter; and


WHEREAS, ESK and DISTRIBUTOR desire to co-operate in the exclusive joint
delivery of goods and services and support to the above markets.  ESK and
DISTRIBUTOR desire to combine their respective expertise, capabilities and
services in the areas of marketing, sales, distribution and technical support;
and


WHEREAS, DISTRIBUTOR, in furtherance of the foregoing, shall act as ESK’s Master
DISTRIBUTOR in the TERRITORY in accordance with the terms of this Agreement.


THEREFORE, the parties hereto agree as follows:


1. SUBJECT OF THE AGREEMENT - APPOINTMENT
 
1.1.  
Subject to Section 1.2 and effective 12 of May 2009 ESK hereby appoints
DISTRIBUTOR as ESK’s sole Master DISTRIBUTOR, towards all industries and
customers in the TERRITORY as defined in section 2 below and in Appendix 2
(hereinafter referred to as the “TERRITORY”) for the following:



1.1.1.  
The PRODUCTS; and



1.1.2.  
Providing services and ancillary support to enhance the adoption and utilization
of the PRODUCTS.



1.1.3.  
ESK and DISTRIBUTOR shall discuss an appropriate extension of the scope of the
PRODUCTS encompassed by this Agreement.



For the avoidance of doubt, ESK retains the exclusive right to produce and sell
washers and shims which are up to 0,8mm thick and equipped with the proprietary
surface coating for use to prevent joint relaxation. This Agreement shall not
grant to the DISTRIBUTOR the right to market washers and shims of such size,
unless the Parties agree to add them to Appendix 1.


   
 
Page 4 of 19
  [ex10one1.jpg]



 
 

--------------------------------------------------------------------------------

 
 
 

 

   [ex10one2.jpg]


 
 


1.2.  
DISTRIBUTOR’s appointment as ESK’s Master DISTRIBUTOR for the PRODUCTS as
stipulated in Section 1.1 shall be exclusive in the TERRITORY.



1.2.1.  
DISTRIBUTOR is authorized to appoint sales representatives and lower tier
distributors to distribute and support the PRODUCTS within the TERRITORY.  The
terms of any such appointment shall be subject to the same sales restrictions as
contained in this agreement and otherwise as determined by DISTRIBUTOR.

1.2.2.  
During the period of this Agreement, ESK shall neither appoint nor permit the
distribution of PRODUCTS in the TERRITORY other than through DISTRIBUTOR.

1.2.3.  
Nothing contained herein shall serve to limit ESK’s sales or marketing
activities in any manner in any other TERRITORY not so designated herein.



1.3.  
DISTRIBUTOR is not entitled to act as a legal representative of ESK.



1.4.  
DISTRIBUTOR is entitled to call itself “Dealer” or “DISTRIBUTOR” of ESK with
respect to the PRODUCTS in the TERRITORY during the term of the Distribution
Agreement.



1.5.  
DISTRIBUTOR’s appointment hereunder shall be limited to the PRODUCT listing set
forth in Appendix 1 of this Agreement, as modified from time to time by mutual
written agreement of the parties.



1.6.  
DISTRIBUTOR shall purchase the PRODUCTS from either ESK, ESK affiliates or from
third parties named by ESK.  DISTRIBUTOR shall sell said PRODUCTS on its own
account in the TERRITORY.



1.7.  
The parties agree that the PRODUCTS shall be introduced progressively in the
market, depending on the demand and taking into account the costs for tools and
production. The parties will jointly select the PRODUCTS to be produced and
marketed.

2.             TERRITORY
 
2.1.  
The right to distribute refers to the TERRITORY as described in Appendix 2.



2.2.  
A customer within the TERRITORY may purchase through the DISTRIBUTOR for use
outside the TERRITORY.  DISTRIBUTOR shall not distribute ESK PRODUCTS to any
buyer outside the TERRITORY with no contacts within the TERRITORY without the
prior written approval of ESK, which shall not be unreasonably withheld.

 
3.            JOINT EFFORTS

3.1.  
Product Specifications

 
ESK and DISTRIBUTOR shall work jointly to develop and maintain Product
Specifications which will establish the accepted and required product
dimensions, materials and performance capabilities.


3.2.  
Product Line Expansion

 


   
 
Page 5 of 19
  [ex10one1.jpg]



 
 

--------------------------------------------------------------------------------

 
 
 

 

   [ex10one2.jpg]

 
 
 
ESK and DISTRIBUTOR shall inform each other regarding new product opportunities
either requested by customers in the TERRITORY or being requested or produced
for customers outside the TERRITORY and shall collaborate to evaluate the
opportunity and meet the demand for product line expansion and to assure that
DISTRIBUTOR is aware of the opportunities available in the new products.

 


3.3.  
Exclusive Distribution

 
In return for the rights granted by ESK to DISTRIBUTOR in Section 1.2,
DISTRIBUTOR shall not, during the term of this Agreement, distribute any washers
or shims in the TERRITORY of identical or similar self locking performance which
compete directly with the PRODUCTS.


3.4.  
Prompt Reporting

 
DISTRIBUTOR shall advise ESK promptly in the event that DISTRIBUTOR becomes
aware of any competitive information that would impact the PRODUCT line either
positively or negatively including, but not limited to, actions of competitors,
desires of customers, and charges, complaints or claims concerning ESK or ESK
PRODUCTS by DISTRIBUTOR’s lower tier distributors, customers or others.
 
4.             CONFIDENTIALITY
 
ESK and DISTRIBUTOR shall maintain the confidentiality of all commercial and
technical information and knowledge acquired under this Agreement and shall not
use such information for any non-contractual purpose, nor pass it on to third
parties, without previously obtaining the other Party’s express permission in
writing.   Such secrecy obligation shall survive the term of this Agreement for
a period of 5 (five) years.


5.     OPERATING REQUIREMENTS / PERFORMANCE
 
5.1.  
Offices and Staffing

 
DISTRIBUTOR shall develop and appropriately service the TERRITORY either
directly or through its relationship with its sales representatives and/or lower
tier distributors and maintain an office(s), which shall be open and staffed
adequately during normal business hours.


5.2.  
Sales Plan

 
The Sales Plan attached as Appendix 3 shall apply. The Sales plan also
stipulates a one time start up support payment to be made by ESK to DISTRIBUTOR
and to be used by DISTRIBUTOR to market the PRODUCTS. The minimum volume of
PRODUCTS to be taken by DISTRIBUTOR per order is defined in the Price and
Availability Schedule (Appendix 4).  Based on this Sales Plan and on market
acceptance of the PRODUCTS, the DISTRIBUTOR will, subject to budgetary
constraints, assign and maintain a sufficient number of sales representatives
and lower tier DISTRIBUTORs to cover the needs of the market based on market
acceptance of the product and to facilitate continued market growth. The one
time start up support payment is intended to be used for promotional purposes to
be mutually agreed upon by the parties. DISTRIBUTOR is obligated to provide
documentation of all expenditures.


   
 
Page 6 of 19
  [ex10one1.jpg]



 
 

--------------------------------------------------------------------------------

 
 
 

 

   [ex10one2.jpg]

 
 
ESK will gradually pay the one time start up support payment after its receipt
and approval of the provided documentation of all expenditures.


5.3.  
Stock Plan

 
5.3.1.  
DISTRIBUTOR shall order for delivery sufficient stock to meet contemplated sales
requirements in a way which will adequately service the demand in the TERRITORY.



5.3.2.  
Based on the Sales Plan, ESK shall maintain a sufficient initial stocking of
products to enable DISTRIBUTOR to meet anticipated demand

 
6.             SALES & MARKETING REQUIREMENTS AND FORECASTED PURCHASES
 
6.1           Proactive Sales and Marketing

 
Pursuant to the Sales Plan, DISTRIBUTOR agrees to engage actively in marketing,
advertising and promotional efforts, provide customer services and aggressively
market the PRODUCTS in the TERRITORY.  DISTRIBUTOR consistently shall encourage
the purchase of the PRODUCTS by its lower tier DISTRIBUTORs and customers, and
at all times shall represent the PRODUCTS fairly in comparison with competitive
PRODUCTS from other suppliers.


6.2   Promotional Literature
 
DISTRIBUTOR shall and shall encourage its lower tier DISTRIBUTORs to engage in
promotional efforts with respect to the PRODUCTS, and shall assist such efforts
in their planning and executing a merchandising strategy.  DISTRIBUTOR
additionally shall provide its lower tier DISTRIBUTORs, on a continuing basis,
with any literature or other promotional/merchandising materials. ESK will
provide DISTRIBUTOR with information on initial testing such as torque tension
values, Erichsen test rig friction results, Junkers test performance results,
quality figures from 10 years of marketing similar products in the general
industry and automotive industry. Further, ESK will support DISTRIBUTOR with
technical expertise and literature available to support the marketing material.


6.3   Product Knowledge
 
All of DISTRIBUTOR’s sales representatives shall be knowledgeable concerning ESK
PRODUCTS and their specifications, features and product benefits.  ESK shall
provide DISTRIBUTOR with information and technical support regarding the
PRODUCTS and support which may be necessary to impart such knowledge, and ESK
shall support, and participate in, an initial product education program, which
DISTRIBUTOR will establish.  In turn DISTRIBUTOR’s sales representatives shall
conduct training of DISTRIBUTOR’s lower tier DISTRIBUTORs and/or customers,
which may be necessary to enable them to promote and sell and use ESK PRODUCTS
properly.


6.4   Sales Calls
 
As part of the Sales Plan, DISTRIBUTOR’s sales representatives shall call on
prospective and existing lower tier DISTRIBUTORs throughout the territory on a
pre-determined basis in order to effectively assign, train and motivate lower
tier technical and sales personnel to service the TERRITORY.  Sales calls by
DISTRIBUTOR’s sales representatives shall be to inform lower tier distributors
of current distribution programs or promotions, pricing updates, and to promote
continued sales training and product knowledge.


   
 
Page 7 of 19
  [ex10one1.jpg]



 
 

--------------------------------------------------------------------------------

 
 
 

 

   [ex10one2.jpg]

 

 


6.5   Lower Tier DISTRIBUTOR
 
DISTRIBUTOR shall encourage its lower tier distributors to engage in promotional
efforts with respect to the PRODUCTS, and shall assist in their planning
and execution of such efforts.  


6.6   Annual Purchase Forecast
 
DISTRIBUTOR agrees to establish good faith 12 month rolling purchase forecasts
of the items set forth in the then listed PRODUCTS.


6.7   Disparaging Remarks
 
DISTRIBUTOR shall refrain from making any false, misleading or disparaging
representations or statements with respect to ESK or the PRODUCTS or from
engaging in any other trade practices which may have an adverse effect upon the
high image, credibility or reputation of ESK or the PRODUCTS. DISTRIBUTOR shall
make no representations with respect to ESK Product specifications, features or
benefits, except such as may be approved in writing or published by ESK.
Likewise, ESK shall refrain from making any false, misleading or disparaging
representations or statements with respect to DISTRIBUTOR or from engaging in
any other trade practices which may have an adverse effect upon the high image,
credibility or reputation of DISTRIBUTOR.  ESK shall make no representations
with respect to DISTRIBUTOR except such as may be approved in writing or
published by DISTRIBUTOR.


6.8   Reports
 
DISTRIBUTOR always keeps ESK fully informed in detail, to its knowledge, about
his activity, the market conditions, technical developments, government
regulations and other factors likely to affect the marketing of the PRODUCTS in
the TERRITORY. The frequency and form of such reports is determined by
DISTRIBUTOR in agreement with ESK. DISTRIBUTOR will submit to ESK at least the
following information:
-  
quarterly report (figures) detailed by product and quantity.

Similarly, ESK shall keep DISTRIBUTOR fully informed in detail, to its
knowledge, about the market conditions, technical developments, government
regulations and other factors likely to affect the marketing of the PRODUCTS in
the Territory.


6.9   Compliance with Applicable Statutes
 
To the extent not otherwise required herein, DISTRIBUTOR shall comply with all
applicable federal, state and local laws and regulations in performing its
obligations hereunder to its customers, sub-distributors, and in any of its
dealings with ESK PRODUCTS.
 
7.             PRICE, TERMS AND CONDITIONS OF SALE

 
7.1   Price  and Availability Schedule
 


   
 
Page 8 of 19
  [ex10one1.jpg]



 
 

--------------------------------------------------------------------------------

 
 
 

 

   [ex10one2.jpg]


 
The Confidential Master DISTRIBUTOR Price and Availability Schedule attached as
Appendix 4 shall be applicable to the PRODUCTS (hereinafter called the
“SCHEDULE”). The prices and lead times for the PRODUCTS shall be those set forth
in the SCHEDULE and in any supplementary or replacement Schedules.  Prices shall
be C.I.F. Staten Island, NY USA.  ESK shall have the right to reduce or increase
prices to DISTRIBUTOR at any time; provided, however ESK must provide a 90-day
written notice of price increases or increases in lead times to
DISTRIBUTOR.  When a new SCHEDULE is issued to DISTRIBUTOR by ESK it shall
become a part of this Agreement automatically as of the effective date stated
thereon, and shall supersede all prior SCHEDULES.  Any and all terms and
conditions of sale which are contained in the SCHEDULE and in any supplementary
or replacement SCHEDULES shall be considered integral parts of this
Agreement.  Such SCHEDULE shall be held separately from the agreement to
maintain confidentiality.
 
7.2           Terms and Conditions

 
All deliveries of PRODUCTS are governed by this Agreement and ESK’s General
Conditions of Sale as well as by special conditions agreed upon for individual
transactions.  In case of any discrepancies between this Agreement and ESK’s
General Conditions of Sale, the terms of this Agreement prevail.
 
8.             CREDIT AND FINANCIAL REQUIREMENTS
 
8.1   Payment Terms
 
DISTRIBUTOR’s payment terms shall be Net 45 days for PRODUCTS that ESK ships to
DISTRIBUTOR pursuant to DISTRIBUTOR’s orders.  All shipments shall be made
C.I.F. Staten Island NY, or to any other destination that DISTRIBUTOR indicates
for delivery.


8.2   Financial Condition
 
DISTRIBUTOR represents and warrants to ESK that DISTRIBUTOR is and shall be,
throughout the term hereof, in a good and substantial financial condition, and
is and shall be able to pay all ESK invoices when due.  DISTRIBUTOR shall, from
time to time, furnish any financial statements or additional information as may
reasonably be requested by ESK to enable ESK to determine DISTRIBUTOR’s
financial condition.  ESK may from time to time, at its sole discretion,
determine whether to extend additional credit to DISTRIBUTOR, and the limits of
any such credit.  ESK shall have the right to change its published payment or
other financial requirements with a 90-day written notice.  ESK represents and
warrants to DISTRIBUTOR that ESK is and shall be, throughout the term hereof, in
a good and substantial financial condition, and is and shall be able to deliver
Product in a timely fashion.  ESK shall, from time to time, furnish any publicly
available financial statements to enable DISTRIBUTOR to determine ESK’s
financial condition; such statements are currently available via the website
www.ceradyne.com.


8.3   Product Shortages
 
In the event of Product shortages that are caused by a force majeure, ESK shall
have the right to allocate available supply among its customers on a
case-by-case basis, in a manner deemed equitable by ESK under the   particular
circumstances, giving preference to DISTRIBUTOR.
 
 

 

   
 
Page  9 of 19
  [ex10one1.jpg]



 
 

--------------------------------------------------------------------------------

 
 
 

 

   [ex10one2.jpg]

 
 
8.4           Payment of Invoices

 
Sales will be made on the payment terms in effect at the time that an order is
accepted, and DISTRIBUTOR shall pay all invoices when due.  No payment by
DISTRIBUTOR to ESK of any lesser amount than that due to ESK shall be deemed to
be other than payment on account, and no endorsement or statement on any check
or in any letter or other writing accompanying any check or other payment shall
be deemed an accord and satisfaction.  ESK may accept any partial payment
without waiving its rights to recover any remaining balance.


8.5           Remedies for Late Payment
 
If: (a) DISTRIBUTOR has not complied with the payment terms indicated above
without justification; (b) ESK has provided written notice of such
non-compliance with a fair opportunity to cure; and (c) DISTRIBUTOR has not
timely cured or otherwise failed to take good faith steps to cure, ESK shall
have the right to cancel or delay shipments of any accepted orders or to stop
any shipments in transit, in addition to any other rights and remedies provided
in this Agreement or in any Security Agreement(s) between the parties or by
applicable law.


8.6           Dispute Resolution under this Agreement
 
In the event of any dispute resolution proceeding under this Agreement, the
winning party shall be entitled to an award of reasonable attorneys’ fees and
costs incurred in connection with the proceeding, as part of the award against
the losing party.


8.7   Product that Fails to Satisfy Product Specification
 
DISTRIBUTOR has the right to offset any payment obligations to ESK for any
Product that fails to satisfy the Product Specification in addition to all other
rights and remedies, provided such product is returned to ESK or otherwise
disposed of as directed by ESK.
 
9.             ORDERS AND SHIPMENTS

 
9.1   Acknowledgement of Orders
 
DISTRIBUTOR shall place all orders for PRODUCTS with ESK at its address first
written above, directed to the attention of Customer Support. ESK shall
acknowledge orders within one business day.


9.2   Shipments
 
ESK shall ship in accordance with the lead times on the Price and Availability
Schedule in effect at the time of placement of the orders or such other lead
times as may be mutually agreed upon by the parties for a particular order.
In the event the item would not be delivered to DISTRIBUTOR in a timely fashion
if shipped by ship/truck; ESK shall ship the item by Air.
9.3   Limitation of Liability
 
ESK IN NO EVENT SHALL BE LIABLE TO DISTRIBUTOR FOR ANY DAMAGES, WHETHER DIRECT,
INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR OTHERWISE, BECAUSE OF ANY
FAILURE TO FILL ORDERS, DELAYS IN SHIPMENT OR DELIVERY, OR ANY ERROR IN THE
FILLING OF ORDERS, IF THE CAUSE THEREOF WAS NOT REASONABLY FORSEEABLE OR
OTHERWISE BEYOND ESK’S CONTROL.
 
 

 

   
 
Page 10 of 19
  [ex10one1.jpg]



 
 

--------------------------------------------------------------------------------

 
 
 

 

   [ex10one2.jpg]

 
 
9.4   DISTRIBUTOR’s Right to Refuse
 
ESK shall at all times deliver PRODUCTS in conformity with the Product
Specifications as mutually agreed upon and then in effect.  DISTRIBUTOR has the
right to refuse or decline and return or otherwise dispose of, and return at
ESK’s expense, any order which does not conform with the Product Specifications
in addition to any other remedies DISTRIBUTOR may have by law or in equity.


10.   PRODUCT WARRANTY AND DISCLAIMER
 
10.1         Product Warranty
 
ESK warrants to DISTRIBUTOR that each PRODUCT shall conform to the Product
Specifications at the time of delivery.  If any ESK PRODUCTS exhibit defects due
to the fault of ESK upon delivery to DISTRIBUTOR, DISTRIBUTOR shall so notify
ESK in writing and ESK shall, at its option, repair or replace same in
accordance with procedures concerning defective PRODUCTS in effect from time to
time.  The only express warranty made by ESK with respect to the PRODUCTS is the
warranty set forth herein.
 
10.2         Warranty Disclaimer

THE PRODUCT WARRANTY SET FORTH IN SECTION 10.1 IS THE ONLY WARRANTY GIVEN TO
DISTRIBUTOR BY ESK FOR THE PRODUCTS, AND ESK HEREBY DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS AND IMPLIED, WITH RESPECT TO THE PRODUCTS, INCLUDING WITHOUT
LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS OF THE PRODUCTS
FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT, AND ANY WARRANTIES ARISING OUT OF
COURSE OF DEALING OR COURSE OF PERFORMANCE.
 
10.3         Limitation of DISTRIBUTOR Authority to BindESK
 
DISTRIBUTOR shall have no authority to bind ESK to any warranties or other
obligations or liabilities with respect to any PRODUCTS beyond those that are
set forth in this Agreement.


11.   CHANGES IN PRODUCTS AND PARTS
 
Unless otherwise provided by applicable law, and upon mutual agreement of ESK
and DISTRIBUTOR, ESK may change the design of any of the PRODUCTS.  ESK new
product versions, or new product launches by ESK, that result from such
modifications shall be incorporated within this Agreement, with suitable changes
to the Product Specifications.  ESK shall upon at least three months written
notice to DISTRIBUTOR have the right to discontinue parts (“discontinued
PRODUCTS“).  If DISTRIBUTOR has already directly or indirectly through its
distribution chain entered into a sales contract for such PRODUCT or has made a
binding commitment for delivery of the PRODUCT, upon receipt of the written
notification of discontinuance, DISTRIBUTOR shall inform ESK about it
immediately, and ESK shall sell DISTRIBUTOR the number of the parts under such
sales contract or commitment.  Thereafter ESK shall have no liability to
DISTRIBUTOR for failure to furnish PRODUCTS of the model, design or type of
discontinued PRODUCTS.




   
 
Page 11 of 19
  [ex10one1.jpg]



 
 

--------------------------------------------------------------------------------

 
 
 

   [ex10one2.jpg]

 
12.   PRODUCT RETURNS
 
DISTRIBUTOR shall not return any PRODUCTS delivered to DISTRIBUTOR without prior
written authorization from ESK.  All PRODUCTS returned by DISTRIBUTOR to ESK for
any reason shall be shipped prepaid, and shall be shipped in suitable
packing.  ESK shall have no obligation to accept unauthorized returns of
PRODUCTS.  All unauthorized returns shall be subject to a handling charge due to
ESK from the DISTRIBUTOR of ten percent (10%) of the then prevailing invoice
price of such returned item(s) plus freight, insurance or similar charges
previously paid or incurred by ESK in connection with shipment, unless the
reason for return is a failure of the Product to meet the Product
Specification.  If the PRODUCT is returned for failure of the Product to meet
the Product Specification, the DISTRIBUTOR shall be credited for the shipping
fees, if any, and, if the PRODUCT is not replaced, the cost of the returned
PRODUCT.


13.   PROMOTIONAL FUNDS
 
In addition to the one time start up support payment, ESK, at its option, may
elect to afford promotional funds to DISTRIBUTOR, in accordance with such
programs and terms as ESK may establish from time to time.  ESK may cease
offering or may modify any such programs at any time, at its sole discretion.


14.   INTELLECTUAL PROPERTY
 
14.1         Ownership
 
DISTRIBUTOR acknowledges the exclusive ownership by ESK or ESK’s parent,
subsidiaries or affiliates of all trademarks, trade names, trade dress,
copyrights, patents and trade secrets utilized worldwide in connection with ESK
PRODUCTS (hereinafter called collectively, “ESK Intellectual
Property”).  DISTRIBUTOR does not have and shall not acquire by virtue of this
Agreement, any rights in or to ESK Intellectual Property.
 
14.2         Use of Intellectural Property

 
DISTRIBUTOR further shall refrain from affixing any ESK Intellectual Property to
products other than the appropriate ESK PRODUCTS.  DISTRIBUTOR shall also
refrain from utilizing any ESK Intellectual Property (or any confusingly
similar intellectual property ) in DISTRIBUTOR’s corporate or business name
without the express written consent of ESK.
 
14.3         Protection of Intellectual Property

 
DISTRIBUTOR shall assist ESK in protecting the interests of ESK with regard to
the Intellectual Property which is involved with this Agreement.  DISTRIBUTOR
shall promptly notify ESK of any actual or potential infringement of such rights
or interests to which DISTRIBUTOR becomes aware and shall assist ESK as
appropriate in any action taken by ESK to terminate and obtain appropriate
redress for the infringement.
 
 
 
 


   
 
Page 12 of 19
  [ex10one1.jpg]



 
 

--------------------------------------------------------------------------------

 
 
 
14.4         Branding
 
DISTRIBUTOR shall distribute the PRODUCTS under its own private label.
DISTRIBUTOR shall have no right to use the ESK brand or any other trademarks of
ESK for the PRODUCTS, provided that DISTRIBUTOR may indicate, for marketing
purposes, that the PRODUCTS are manufactured by ESK.
 
 
15.           DURATION OF AGREEMENT/TERMINATION

 
15.1         Initial Term and Automatic Extensions
 
The initial term of this Agreement shall be from the date hereof through the
last day of December 2014 and shall be automatically extended for additional
five-year terms upon the expiration of the initial term or any extension term,
unless either party has exercised its termination or non-extension rights
pursuant to subsection 15.2.  Notwithstanding any other notice provision,
Distributor shall at least 195 days and not more than 210 days prior to the last
day of the initial, and each extension, period notify ESK by written notice,
served personally or by certified mail, or any other then legal method of
service under section 5-903 of Article 5 of the New York General Obligations Law
or any successor section, of this automatic renewal provision in this Agreement.
 
15.2         Advance WrittenNotice to Terminate Agreement

Either party shall be entitled to refrain from extending the duration of this
Agreement upon the expiration of the initial term or any extension term.  Any
such non-extension or termination shall be at will, with or without cause,
provided that the non-extending or terminating party provides at least one
hundred eighty (180) days advance written notice thereof to the other party.
 
15.3         Special Termination Right
 
ESK shall have the right to terminate this Agreement with at least one hundred
eighty (180) days advance written notice in the event that the Sales Plan is not
fulfilled by at least 50% in any calendar year. ESK may exercise this right
within three months after the end of each calendar year in which the Sales Plan
is not fulfilled.


15.4    Termination for Cause
 
Either party may terminate this Agreement for cause at any time during the
Agreement initial or any extension term in the event of an Event of Default by
the other.  An Event of Default is a material breach which remains uncured at
the end of any cure period.  The cure period commences upon receipt of written
notice from the terminating party notifying the breaching party of the material
breach.
 
               The term Event of Default shall include, without limitation, any
of the following:
 
a)  
The party becomes insolvent, makes a general assignment for the benefit or
creditors, suffers or permits the appointment of a receiver for its business or
assets, becomes subject to any proceeding under any bankruptcy or insolvency
law, which is not dismissed within one hundred twenty (120) days, or has wound
up or liquidated its business, voluntarily or

 
 

 

   
 
Page 13 of 19
  [ex10one1.jpg]



 
 

--------------------------------------------------------------------------------

 
 

 

   [ex10one2.jpg]

 
 
b)  
Has commenced the liquidation of its business; or



c)  
Fails to cure or take actions reasonably anticipated to lead to the cure of a
material violation of the agreement ninety (90) days after notice of such
violation from the other party.

 
15.5         Limitation of Liability for Exercising Termination

 
This Agreement is executed by both ESK and DISTRIBUTOR with full knowledge of
the parties’ non-extension and termination rights hereunder.  Neither party
shall be liable to the other for compensation, reimbursement for investments or
expenses, lost profits, incidental or consequential damages, or damages of any
other kind or character, because of any exercise of such rights.
 
15.6         DISTRIBUTOR's Obligation to Pay for Delivered Purchase Orders
 
Notwithstanding anything to the contrary contained herein, neither the
non-extension nor the termination of this Agreement shall release DISTRIBUTOR
from any obligation to pay any sums on guaranteed purchase orders of PRODUCTS
shipped to and received by DISTRIBUTOR prior to the non-extension or termination
of this Agreement.
 
15.7         Return of Marketing Materials relating to the PRODUCT
 
Upon termination of this Agreement DISTRIBUTOR shall promptly turn over to ESK
all marketing materials regarding the PRODUCTS in its possession, provided,
however, that DISTRIBUTOR shall have the right to keep such stock of marketing
material which is needed by DISTRIBUTOR to market its remaining stock of the
PRODUCTS after the termination comes into effect in the normal course of
business.  Notice and termination of this Agreement shall not affect ongoing
individual transactions between ESK and DISTRIBUTOR which are being carried out
in execution of this Agreement.  In the event of termination of this Agreement,
ESK shall continue to supply DISTRIBUTOR within the terms of its obligations so
that DISTRIBUTOR can execute the transactions agreed with third parties until
the notice of termination comes into effect in the normal course of
business.  However, ESK is only obliged to the extent that DISTRIBUTOR does not
have sufficient stock of the PRODUCTS to execute the said transactions.
 
16.           FORCE MAJEURE AND CONSEQUENTIAL DAMAGES
 
Apart from any specific provisions in this Agreement excusing either party’s
performance or limiting its liability:
 
16.1         Valid Excuses for failure to perform
 
Either party shall be excused from any failure or delay in performance (except
for obligations of DISTRIBUTOR to make payments due hereunder) if such failure
or delay is due to inability to obtain raw materials from usual sources of
supply, transit failure or delay, labor problems or disputes, governmental
orders or restrictions, fire, flood, earthquake, or other acts of nature,
accident, war, civil disturbances, or any other cause(s) beyond such party’s
reasonable control.  In such event the affected party shall notify the other
party promptly.  Such notification shall include a statement of the
circumstances, commencement date and anticipated duration.  The rights and
obligations of either party under this Agreement affected by such an event of
force majeure shall be suspended only for the duration and to the extent of such
event of force majeure, and once such event of force majeure ceases to exist,
the rights and obligations of the parties shall continue in full force.


 
 

 

   
 
Page 14 of 19
  [ex10one1.jpg]



 
 

--------------------------------------------------------------------------------

 
 
 


 

   [ex10one2.jpg]

 
 
16.2     Limitation for Indirect Damages
 
NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR (a) ANY INCIDENTAL, INDIRECT,
CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES IN CONNECTION WITH ANY MATTERS,
INCLUDING NEGLIGENCE, RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE
PRODUCTS, OR OTHERWISE RELATING TO THE BUSINESS RELATIONSHIP OF THE PARTIES,
EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES BY THE
OTHER, OR (b) ANY DIRECT DAMAGES IN AN AMOUNT EXCEEDING THE PURCHASE PRICE
ACTUALLY PAID FOR THE PRODUCTS OUT OF WHICH THE LIABILITY AROSE; PROVIDED,
HOWEVER, THAT NOTHING HEREIN IS INTENDED TO LIMIT DISTRIBUTOR’S OBLIGATION TO
PAY FOR PRODUCTS.  BOTH PARTIES AGREE AND ACKNOWLEDGE THAT THIS AGREEMENT IS
MADE BETWEEN LEGAL ENTITIES AND THAT LIABILITY, IF ANY, DOES NOT ATTACH TO ANY
INDIVIDUAL MEMBER, OWNER, SHAREHOLDER, DIRECTOR OR OFFICER OF SUCH LEGAL ENTITY.


16.3         Indemnification of Distributor
 
ESK agrees to PROTECT, INDEMNIFY, AND SAVE DISTRIBUTOR HARMLESS from any and all
claims of third parties (including all costs, legal fees, judgments and the
like) resulting from statutory claims or findings of product liability including
defects in workmanship of ESK Products, reduced solely and pro rata
proportionally by the culpability, if any, determined to exist with
DISTRIBUTOR.  ESK further agrees to PROTECT, INDEMNIFY, AND SAVE Distributor
HARMLESS from any and all statutory claims, suits, actions, demands,
compensation, penalties, assessments, taxes, damages or losses of any kind or
description, for damages or injuries to person or property (including that of
DISTRIBUTOR, and its sub distributors) asserted, received or sustained through
or on account of (i) any default, act or omission of ESK, its employees or
agents, (ii) any breach of this Agreement by ESK, or (iii) claims of any third
party claiming under, by or through ESK, its employees or agents, and to
reimburse any expenses, penalties or costs (including, but not limited to,
attorney’s fees and expenses of investigation) incurred by DISTRIBUTOR in
defending any such claim, demand, suit or action.


16.4         Indemnification of ESK
 
DISTRIBUTOR agrees to PROTECT, INDEMNIFY, AND SAVE ESK HARMLESS from any and all
statutory claims, suits, actions, demands, compensation, penalties, assessments,
taxes, damages or losses of any kind or description, for damages or injuries to
person or property (including that of ESK) asserted, received or sustained
through or on account of (i) any default, act or omission of DISTRIBUTOR, its
employees or agents, (ii) any breach of this Agreement by DISTRIBUTOR, or (iii)
claims of any third party claiming under, by or through DISTRIBUTOR, its
employees or agents unless related to PRODUCTS, and to reimburse any expenses,
penalties or costs (including, but not limited to, attorney’s fees and
expenses of investigation) incurred by ESK in defending any such claim, demand,
suit or action.
 
 
 

 

   
 
Page 15  of 19
  [ex10one1.jpg]



 
 

--------------------------------------------------------------------------------

 
 
 

 

   [ex10one2.jpg]

 

 


17.   RELATIONSHIP OF THE PARTIES
 
The relationship between ESK and DISTRIBUTOR is that of separate corporate
entities.  Nothing stated in this Agreement shall be construed as creating any
relationship between the parties as partners or as employer and employee,
franchisor and franchisee, master and servant or principal and
agent.  DISTRIBUTOR shall be deemed a separate corporate entity at all times,
and shall have no express or implied right or authority to assume or create any
obligation on behalf of ESK or to conclude contracts on behalf of ESK or
otherwise to bind ESK.


18.   ASSIGNMENT
 
DISTRIBUTOR may assign this Agreement only to a parent, subsidiary or affiliated
firm with ESK’s consent not to be unreasonably withheld. ESK may assign this
Agreement only to a parent, subsidiary or affiliated firm, or to another entity
in connection with the sale or other transfer of all or substantially all of its
business assets, upon reasonable notice in advance thereof to DISTRIBUTOR.
Subject to these restrictions, the provisions of this Agreement shall be binding
upon and inure to the benefit of the parties, their successors and permitted
assigns.
 
19.   WAIVER
 
The waiver by either party of any of its rights or any breaches of the other
party under this Agreement in a particular instance shall not be construed as a
waiver of the same or different rights or breaches in subsequent instances.  All
remedies, rights, undertakings and obligations hereunder shall be cumulative,
and none shall operate as a limitation of any other.


20.   NOTICES
 
All notices and demands of any kind, which either ESK or DISTRIBUTOR may be
required or desire to serve upon the other under the terms of this Agreement
shall be in writing and shall be served by an internationally recognized air
express courier (Federal Express or equivalent) at the addresses set forth in
this Agreement, or at such other addresses as may be designated hereafter by the
parties in writing.  Notice by air express courier service shall be deemed
complete upon the delivery date identified in the signed courier’s receipt.


21.   PARAGRAPH HEADINGS AND LANGUAGE INTERPRETATIONS
 
The paragraph headings contained herein are for reference only and shall not be
considered substantive provisions of this Agreement.  The use of a singular
or plural form shall include the other form, and the use of a masculine,
feminine or neutral gender shall include the other genders.


   
 
Page 16 of 19
  [ex10one1.jpg]



 
 

--------------------------------------------------------------------------------

 
 
 
22.          EXECUTION OF AGREEMENT

 
               This Agreement shall become effective only upon its execution by
DISTRIBUTOR and ESK.


23.      SEVERABILITY
 
In the event that any of the provisions of this Agreement, or the application of
any such provisions to the parties hereto with respect to their obligations
hereunder shall be determined by a trier of fact to be unlawful or
unenforceable, the remaining provisions of this Agreement shall remain in full
force and effect, and shall not be affected, impaired or invalidated in any
manner.  Any such invalid or unenforceable provisions shall be replaced by
provisions which are valid and enforeceable which best express the intent of the
contracting parties.


24.   ENTIRE AGREEMENT
 
24.1
This Agreement, together with any other documents incorporated herein by
reference, constitutes the entire agreement between the parties hereto
pertaining in any manner to the subject matter hereof.  This Agreement has been
drafted and agreed upon in the English language.  Unless otherwise agreed in
writing, the English version prevails over all and any versions drafted in
another language which may have been attached or signed and these versions are
deemed as working translations only.  Each party to this Agreement acknowledges
that no oral or written representations, inducements, promises or agreements
have been made which are not embodied herein.  IT IS THE INTENTION AND DESIRE OF
THE PARTIES THAT THE EXPRESSED PROVISIONS OF THIS AGREEMENT NOT BE SUBJECT TO
VARIATION BY IMPLIED COVENANTS OF ANY KIND.  Except as otherwise provided
herein, any and all written or oral agreements heretofore existing between
parties pertaining in any manner to the subject matter of this Agreement
expressly are superseded and canceled by this Agreement.  Except as otherwise
provided herein, this Agreement may not be modified, supplemented or amended,
except by a written instrument signed by both parties.



24.2
Upon the other party’s request, the remaining party to this Agreement shall
execute and deliver (or cause to be executed and delivered by other appropriate
parties) any further agreements or other documents (which agreements or
documents shall be in form and substance satisfactory to both parties)
reasonably necessary or desirable to secure fulfilment of the obligations and
intent of this Agreement.



25.   COUNTERPARTS
 
This Agreement can be executed in multiple counterparts, each of which shall be
deemed an original enforceable agreement, but all of which together form the
same agreement.


26.   APPLICABLE LAW, FORUM FOR DISPUTES AND CONSENT TO JURISDICTION
 
This Agreement shall be governed by the laws of the State of New York, without
regard to the choice of law provisions of such state and excluding the United
Nations Convention on Contracts for the International Sale of Goods.  The
parties hereby undertake to use good faith efforts to settle all disputes
arising under this Agreement.  Failing settlement, all disputes, including
without limitation claims of breach of contract, fraud in the inducement and
negligence, shall be referred to binding arbitration in New York, New York USA
in accordance with the Rules of Conciliation and Arbitration of the
International Chamber of Commerce.  The decision of the arbitrator(s) shall be
final and binding and may be enforced in any court of competent jurisdiction.


   
 
Page 17 of 19
  [ex10one1.jpg]



 
 

--------------------------------------------------------------------------------

 

 

 

   [ex10one2.jpg]

 
 

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year hereinabove written.
 

     
ESK Ceramics GmbH & Co.KG
 
Tiger-Tight Corp.
     
Kempten, May 29th, 2009
 
Staten Island, NY, 22 May 2009
     
By: Barbara Schaaf
 
By:   Andrew Prince
Title: Vice President Sales and Marketing
 
Title: President and CEO
     
Dr. Thomas Jüngling
President
   



 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

   
 
Page 18  of 19
  [ex10one1.jpg]



 
 

--------------------------------------------------------------------------------

 

 


 

   [ex10one2.jpg]

 


Appendix 1:
 
PRODUCTS
     
Appendix 2:
 
TERRITORY
     
Appendix 3:
 
SALES PLAN (To be provided)
     
Appendix 4:
 
Price and Availability Schedule



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




   
 
Page 19 of 19
  [ex10one1.jpg]



 
 

--------------------------------------------------------------------------------

 
